DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
In claim 1, “reacting at least one molten metal with at least one hydrocarbon at a temperature sufficient to melt the metal” is indefinite because the metal is already molten, ie. melted, so that it is unclear what temperature the “at a temperature sufficient to melt the metal” is.
In claim 5, “selected from the group consisting of … from about 700°C to about 1,000°C” is improper Markush language; it appears  --selected from the group consisting of … and from about 700°C to about 1,000°C--  was intended.
Claims 5-8 require a temperature range that is within a certain degree about the melting point of a molten metal. However, this claimed range is not a fixed value since several metals will have a different melting point at different pressures. Therefore, the boundaries of the claimed range cannot be determined and the scope is indefinite, especially since the metal is not specified in claim 1. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-9, 11, 13, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Conway et al. “Catalytic Properties of Lithium carbonate melts…”. 
Regarding claims 1, 13 and 15, Conway et al. teaches melts prepared as catalysts comprising lithium carbonate and talc. (Abstract). The reference teaches the methane gas is bubbled through this melt and decomposes into various products (Pg.152, Paras 1-3 and Table 1). The lithium metal in the molten lithium carbonate is considered as the metal of the instant claims. The reference is interested in the higher carbon products, such as ethylene (C2 products; Pg. #149 last paragraph). However, the claim language indicates that some parts of the methane will inherently decompose into carbon and hydrogen. The temperature of the claims is taught since the reference teaches the presence of a melt. 
Regarding claims 2 and 4, the reference teaches methane which is a gas at standard temperature and pressure. 
Regarding claims 5-8, the reference teaches a temperature of 800°C (Pg. 152, first paragraph).
Regarding claim 9, the reference shows a single vessel (See Fig. 1 on Pg. 151).
Regarding claim 11, the reference teaches flow rates of the gases (See Pg. #152 Table 1 and first paragraph). This indicates that the taught process is continuous. 
Regarding claims 17 and 18, the reference teaches a temperature of 800°C (Pg. 152, first paragraph). This is within the claimed range. 



Claim(s) 1-9 and 11-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. “Hydrogen generation by direct decomposition of hydrocarbons over molten magnesium”.
Regarding claims 1, 13-16, the reference discloses a method for generating hydrogen and carbon powder comprising decomposing hydrocarbons such as methane over molten magnesium at 700°C. Also, solid hydrocarbons such as polymers can be decomposed. The reaction can take place in one vessel (reactor 1 ). Methane gas is continuously added to the reactor. Carbon produced is periodically removed. The reaction occurs via magnesium carbide (Mg2C) and magnesium sesquacarbide (Mg2C3) (See pages 154-156).
Regarding claims 2 and 4, methane is used and is a gas at standard temperature and pressure. 
Regarding claim 3, Wang teaches methane which would be gas a STP and further teaches using polymers or asphaltum (see Pg. 154 section 2.2) which would be a tar comprising solids and liquids at STP. The reference of Wang teaches that the asphaltum decomposes into its components as shown in the “Supplementary material” (See Pg. #155, right column first full paragraph). This supplementary document shows asphaltum components comprising compounds with saturated and unsaturated carbon chains of up to 27 carbons in length (See second page of supplementary document). These long chain carbons are solids at standard temperature and pressure. 
Regarding claims 5-8, Wang teaches 700°C (Pg. #154, section 3).  
Regarding claim 9, the reference of Wang shows a 2-stage system (See Fig. 1). However, the reference teaches that a single stage system can also be used (Pg. #153, left column, section 2.1). 
Regarding claim 11, the reference of Wang teaches flow rates (See Pg. # 154 section 2.1). This indicates that the process is not batch and is continuous. 
Regarding claim 12, Wang teaches that the carbon produced is isolated in a bottom part of the reactor (with some small amount of Mg, See Wang Pg. 155 left column, second para).
Regarding claims 17 and 18, Wang teaches a temperature of 700°C (Pg. #154, section 3).  This is within the claimed range.

Claim(s) 1, 2, 4-9, 11, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boedeker et al. US 2760847. 
The reference discloses (in particular: column 1, lines 15-26; column 1, line 54 – column 3, line 30; Fig. 1 and examples 1-3) a method for generating hydrogen and carbon comprising decomposing methane over a molten metal at 982°C, 871°C, 815°C or 704°C. The molten metal can be zinc or magnesium. The reaction takes place in one vessel (1). Methane gas is continuously added to the reactor. Carbon produced is removed in a gas solids separator (13).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. “Hydrogen generation by direct decomposition of hydrocarbons over molten magnesium”, in view of Steinberg et al. US 5767165.
Regarding claim 10, the Wang reference does not teach the addition or presence of a metal halide.
Steinberg et al. teaches a process for methanol production from methane which comprises thermal decomposition of methane and subsequently reacting the resulting products for methanol synthesis (Abstract). In the first step, methane is split into hydrogen and carbon (Col. 3 line 65 – Col. 4 line 7). The decomposition of methane in a decomposition reactor is performed using a bath of molten salts or molten metal (Col. 5 lines 1-3).  The salt is a halide (NaCl or NaF, See Col. 5 line 26). The reference teaches the temperature is at least 800°C (Col. 5 line 32). The reference teaches that the difference in densities of carbon and molten salt makes physical separation of the carbon easier and hydrogen bubbles to the top and is easily isolated (Col. 5 lines 4-14).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the metal halide of Steinberg in the molten catalyst of Wang. One would be motivated to do so in an effort to ease the separation or carbon and hydrogen from the melt, as shown by Steinberg. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boedeker et al. US 2760847, in view of Steinberg et al. US 5767165.
Regarding claim 10, the Boedeker reference does not teach the addition or presence of a metal halide.
Steinberg et al. teaches a process for methanol production from methane which comprises thermal decomposition of methane and subsequently reacting the resulting products for methanol synthesis (Abstract). In the first step, methane is split into hydrogen and carbon (Col. 3 line 65 – Col. 4 line 7). The decomposition of methane in a decomposition reactor is performed using a bath of molten salts or molten metal (Col. 5 lines 1-3).  The salt is a halide (NaCl or NaF, See Col. 5 line 26). The reference teaches the temperature is at least 800°C (Col. 5 line 32). The reference teaches that the difference in densities of carbon and the molten salt makes physical separation of the carbon easier and hydrogen bubbles to the top and is easily isolated (Col. 5 lines 4-14).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the metal halide of Steinberg in the molten catalyst of Boedeker. One would be motivated to do so in an effort to ease the separation or carbon and hydrogen from the melt, as shown by Steinberg. 


Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conway et al. “Catalytic Properties of Lithium carbonate melts…”, in view of Steinberg et al. US 5767165.
Regarding claim 10, the Conway reference does not teach the addition or presence of a metal halide.
Steinberg et al. teaches a process for methanol production from methane which comprises thermal decomposition of methane and subsequently reacting the resulting products for methanol synthesis (Abstract). In the first step, methane is split into hydrogen and carbon (Col. 3 line 65 – Col. 4 line 7). The decomposition of methane in a decomposition reactor is performed using a bath of molten salts or molten metal (Col. 5 lines 1-3).  The salt is a halide (NaCl or NaF, See Col. 5 line 26). The reference teaches the temperature is at least 800°C (Col. 5 line 32). The reference teaches that the difference in densities of carbon and the molten salt makes physical separation of the carbon easier and hydrogen bubbles to the top and is easily isolated (Col. 5 lines 4-14).
At the time of filing it would have been obvious for a person of ordinary level of skill in the art to use the metal halide of Steinberg in the molten catalyst of Conway. One would be motivated to do so in an effort to ease the separation or carbon and hydrogen from the melt, as shown by Steinberg. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/           Examiner, Art Unit 1736           



/STEVEN J BOS/           Primary Examiner, Art Unit 1736